Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 The traverse is noted. There is an enormous burden of search and no necessary overlap for the reasons described in the previous action. The requirement is maintained and made final. Claims 16-21 are withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 1-4, 6, 13-15 are rejected under 35 U.S.C. 102a1 as being anticipated by Kallenberger 3445190.
Kallenberger teaches, especially in col. 6, a reactor having a gas inlet into a first zone, passing the gas into a second zone in which hydrocarbon fluid is injected to form carbon. The presence of carbon seeds is speculated in the first zone, however an apparatus is not limited by the processes performed therein so it would not matter if the seeds were formed or not. All the claimed structural elements are present. In figure 4, the inlet 24 is higher than inlet 44, so claim 4 is met, although the terms ‘top’ and ‘bottom’ imply an orientation of the apparatus which is implicitly tied to the process. (What if the apparatus is shipped upside down? Would it infringe only when its turned right-side up?). Line 56 meets claim 13.

Claims 1-4, 6-9, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kallenberger.
Kallenberger does not explicitly teach that hydrogen is formed, however the examiner takes Official Notice that it is a byproduct of carbon black manufacture; the hydrogen from the methane/feedstock has to be accounted for. Given that hydrogen is produced, coupling the reactor of Kallenberger to a fuel cell is obvious to capture the energy potential of the hydrogen, as is the heat exchanger to capture heat.

Claims 1-8, 11, 12, 15, 22 are rejected under 35 U.S.C. 102a1 as being anticipated by Noma et al. 7824631.
.

Claims 1-12, 15, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Noma and Johnson 4289742.
For claim 9, a heat exchanger is obvious for economic efficiency, as noted above. For claim 10, Johnson teaches, especially in col. 3, recycling carbon black to the reactor. Doing so in the process of Noma is obvious to provide the desired quenching.

Applicant's arguments filed 1/13/22 have been fully considered but they are not persuasive.
The rejections discuss the features of the references and how they make the claims unpatentable. Claim 7 requires a hydrogen input and the rejection discusses why hydrogen is made in the prior art. If applicant is arguing that fuel cells didn’t exist prior to the filing date of the present application- and/or they don’t use hydrogen- then this assertion is flatly rejected.
Concerning the Official Notice, US Patent 2013699 shows in col. 1 that methane decomposes to hydrogen and carbon black. Further, specification page 1 admits that hydrogen is generated from methane decomposition and that fuel cells are old and known. Note that production of hydrogen is a process step, not necessarily germane to the apparatus claimed for the reasons outlined previously.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 




/STUART L HENDRICKSON/Primary Examiner, Art Unit 1736